Schneider, J.,
concurring generally, with the exception of paragraph five of the syllabus. I prefer a rule which would eliminate the discretion of the trial court. Such a rule should be formulated wherever possible as a means of removing confusion and uncertainty upon the part of counsel and the trial judge.
Safety rules promulgated by a committee of management, or labor, ought not to be admissible as a standard of care (see Mississippi Power & Light Co. v. Whitescarver, 68 F. 2d 928, 930-931) unless it can be shown that their import was a part of the custom of the trade or industry well known to those engaged therein. Morris v. Cleveland Hockey Chub, 157 Ohio St. 225, and Ault v. Hall, 119 Ohio St. 422.